195 F.2d 198
89 U.S.App.D.C. 409
Spurgeon ANDERSON, Appellantv.UNITED STATES of America, Appellee.
No. 10548.
United States Court of Appeals District of Columbia Circuit.
Argued June 19, 1951.Decided June 28, 1951.

Josiah Lyman, Washington, D.C., for appellant.
Joseph M. Howard, Asst. U.S. Atty., Washington, D.C., with whom George Morris Fay, U.S. Atty., and Grace B. Stiles, Asst. U.S. Atty., Washington, D.C., were on the brief, for appellee.
Before EDGERTON, WILBUR K. MILLER, and WASHINGTON, Circuit Judges.
PER CURIAM.


1
We find no error.  The judgment of the District Court is therefore affirmed.